50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.F. Warren BLACK;  Shirley Black, Appellants,v.UNITED STATES of America, Acting through the InternalRevenue Service;  Kimberly Clementi, Appellees.
No. 94-2483WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 13, 1995.Filed:  Mar. 23, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Having brought an action challenging federal tax liens and collection summonses, F. Warren Black and Shirley Black appeal the district court's orders disposing of the claims raised in their complaint and denying their motions to amend the complaint.  Having carefully reviewed the record, we conclude the district court's rulings are clearly correct and an opinion would lack precedential value.  We thus affirm the district court without an extended opinion.  We also grant the Government's motion for sanctions.